DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9-12, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda (US 2017/0264219).

Regarding claim 1, Takeda discloses an electric rotary tool (Fig. 1, item 1) comprising: 
An output shaft (Fig. 1, item 20) configured such that a tool accessory (Fig. 1, item 10) is mountable thereon by a threaded connection (Para. 0041); 
A motor (Fig. 1, item 6) that is configured to directly or indirectly rotates rotate the output shaft; 
An operation part (Fig. 4, item 5) for generating drive/stop commands for the motor; and 
A control unit (Fig. 4, item 50) that controls is configured to control the driving/stopping of the motor in part based upon the drive/stop commands from the operation part; 
Wherein the control unit is configured to cause a braking force (Para. 0049) to be generated in the motor and/or to be applied to the output shaft when the motor is to be stopped, the control unit being (Para. 0049), such that the greater the acceleration of the output shaft during the startup of the motor, the greater the braking force generated or applied during braking control executed by the control unit (Para. 0049-0050) (Para. 0052-0054).

Regarding claim 2, Takeda discloses the electric rotary tool further comprising: 
A rotational speed setting part (Fig. 4, item 62) configured to variably set a target rotational speed when the motor is being driven to perform a processing operation (Para. 0046); 
Wherein the control unit is configured to control the braking force while the motor is being stopped in proportion to the target rotational speed (Para. 0046-0048) that was set by a user using the rotational speed setting part (Para. 0049-0050).

Regarding claim 3, Takeda discloses the electric rotary tool wherein: the rotational speed setting part is configured to variably set the target rotational speed when the motor is being driven in proportion to a manipulation amount of the rotational speed setting part (Para. 0046-0048).

Regarding claim 4, Takeda discloses the electric rotary tool wherein the control unit is configured such that, when the motor is being stopped in the state in which, after the startup of the motor, the rotational speed of the motor did not reach the target rotational speed set using the rotational speed setting part, the braking force is set to be smaller than a braking force that corresponds to the target rotational speed (Para. 0049-0050, braking force is set based on the rotational speed of the motor).

Regarding claim 5, Takeda discloses the electric rotary tool wherein the control unit is configured to set the braking force in proportion to an actual rotational speed (Para. 0049-0050) when the motor is to be stopped in the state in which, after the startup of the motor, the rotational speed of the motor did not reach the target rotational speed set using the rotational speed setting part (Para. 0052-0054).

Regarding claim 6, Takeda discloses the electric rotary tool wherein the control unit is configured to control the braking force by controlling a braking current (Para. 0049-0050) that is supplied to the motor while the motor is being stopped during the braking control.

Regarding claim 7, Takeda discloses the electric rotary tool wherein the control unit is configured to stop the motor when the a stop command to the motor is input via the operation part: by first cutting off the a flow of current to the motor without applying a braking force to the motor or output shaft (Para. 0048-0050) for a predetermined standby time (Para. 0048-0050, predetermined standby time is the time it takes for the controller to switch from on to off), and then, after the predetermined standby time has elapsed, by supplying a braking current to the motor (Para. 0048-0050).

Regarding claim 9, Takeda discloses the electric rotary tool wherein: the acceleration of output shaft during start up of the motor is at least substantially constant or follows a predetermined acceleration profile (Para. 0048-0050), and the control unit is configured to set the braking force in proportion to a peak rotational speed of the motor during a processing operation (Para. 0052-0054).

Regarding claim 10, Takeda discloses the electric rotary tool wherein the electric rotary tool is a grinder (Fig. 1, item 1), a circular saw or a lawn motor.

Regarding claim 11, Takeda discloses the electric rotary tool wherein the control unit is configured to control the braking force by controlling a braking current (Para. 0048-0050) supplied to the motor while the motor is being stopped during the braking control.

Regarding claim 12, Takeda discloses the electric rotary tool wherein the motor is configured to receive a driving current from a power source (Para. 0039), wherein the control unit is configured to stop the motor when a stop command to the motor is input via the operation part by: by first cutting off the flow of driving current to the motor for a predetermined standby time without applying a braking force to the motor or output shaft after the input of the stop command (Para. 0048-0050) for a predetermined standby (Para. 0048-0050, predetermined standby time is the time for the controller to switch from on to off), and then, after the predetermined standby time has elapsed, by supplying a braking current to the motor (Para. 0048-0050).

Regarding claim 18, Takeda discloses the electric rotary tool comprising: a rotational speed setting part (Fig. 4, item 62) that is spaced from the operation part and is configured to set a target rotational speed of the motor (Para. 0046).

Regarding claim 19, Takeda discloses the electric rotary tool comprising: the tool accessory, wherein the threaded connection includes a threaded nut mounted to a threaded portion of the output shaft (Para. 0041).

Regarding claim 20, Takeda discloses an electric rotary tool (Fig. 1, item 1) comprising: 
An output shaft (Fig. 1, item 20) having a threaded end portion (Para. 0041); 
A tool accessory (Fig. 1, item 10) mounted on the output shaft and secured to the output shaft by a threaded nut (Para. 0041); 
A motor (Fig. 1, item 6) that is configured to directly or indirectly rotate the output shaft; 
An operation (Fig. 1, item 5) part for generating drive/stop commands for the motor; and 
A control unit (Fig. 4, item 50) that is configured to control the driving/stopping of the motor in part based upon the drive/stop commands from the operation part; 
Wherein the threaded end portion and the nut are configured such that an acceleration of the output shaft and the mounted tool accessory at a startup of the motor tightens the nut (Para. 0052-0054) and a braking of the output shaft loosens to the nut (Para. 0052-0054), and 
Wherein the control unit is configured to select a braking rate for the output shaft based on a degree of tightening of the nut during the startup (Para. 0052-0054).

Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vanko et al (US 2017/0234484), hereinafter Vanko.

Regarding claim 8, Vanko discloses an electric rotary tool (Fig. 1, item 10) comprising: 
An output shaft (Fig. 1, item 24) configured such that a tool accessory (Fig. 1) (Para. 0037) is mountable thereon by a threaded connection (Para. 0037); 
A motor (Fig. 2, item 28) that directly or indirectly rotates the output shaft (Para. 0038); 
An operation part (Fig. 1, item 32) for generating drive/stop commands for the motor (Para. 0038); and 
A control unit (Fig. 8, item 208) that controls the driving/stopping of the motor in part based upon the drive/stop commands from the operation part (Para. 0038); 
Wherein the control unit is configured to cause a braking force to be generated in the motor and/or to be applied to the output shaft when the motor is to be stopped (Para. 0068-0070), the control unit variably setting the braking force in proportion to an amount of torque applied to the threaded connection as a result of acceleration of the output shaft during startup of the motor (Para. 0070, control unit 208 using different braking profiles based on the drill’s torque setting), such that the greater the torque applied to the output shaft during the startup of the motor, the greater the braking force generated or applied during braking control executed by the control unit (Para. 0070, a greater torque setting leads to a greater braking force, based on the braking profile) (Para. 0068, duty cycle of braking is higher if the speed is higher), and 
Wherein the control unit is configured to select the braking force in proportion to an angular impulse (Para. 0058, control circuit 208 selects braking force in response to a condition in which the current is higher than a threshold value) applied to the output shaft during a time interval between standstill of the motor and the motor reaching its peak rotational speed during startup of the motor (Para. 0068, the duty cycle of braking is higher if the peak rotational speed is higher, peak rotational speed directly corresponds to the angular impulse).

Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s argument that Vanko does not teach selecting a braking force in proportion to an angular impulse applied to the output shaft (see page 8 of Applicant’s arguments), Examiner disagrees.  Applicant states that angular impulse directly corresponds to peak rotational speed (Para. 0075 of Applicant’s specification).  The controller of Vanko sets the duty cycle of braking based on the peak rotational speed (Vanko, Para. 0068), which means the duty cycle of braking is selected in proportion to the peak rotational speed, correlating to the angular impulse.  Therefore the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731